Shaw, C. J.
Two grounds of defence are relied on. The first is, that it was represented in the application that the buildings then proposed to be insured were, at the time, under insurance at the Conway and .¿Etna offices, the one for $5,000, and the other for §3,000, when, in fact, no such insurance subsisted at the time, and that this misrepresentation avoided the policy.
The other ground of defence was founded on a clause in the policy, that if the assured should thereafter make any other insurance on the same property, and should not, with all reasonable diligence, give notice thereof to this company, and have the same indorsed on this instrument, or otherwise acknowledged by them in writing, this policy shall cease and be of no further effect. It was conceded that policies were subsequently effected on the property at the Trenton and Lafayette offices, of which no notice was given to the defendants.
The latter is, primâ facie, a good defence. This being a plain and explicit stipulation in the contract, if such subsequent insurance was effected, and no notice of it.was given to the company, and no acknowledgment thereof made by them, the policy, by its own terms, was at an end.
*149But the plaintiffs offer to excuse this, by showing something equivalent, and forming a substantial performance of this stipulation, or a legal substitute for it. This is founded in the theory, that the object and purpose of this stipulation, in connection with the representation of subsisting former assurances to the amount of $8,000, was, that the insurance was intended to be made on buildings already insured for $8,000, and although they were not so insured at the time, they were intended to be, and, in fact, soon after were insured for the like amount, at offices equally good with those named, and therefore the first representation was substantially true. This is relied on as an answer to the alleged misrepresentation.
But further; in answer to the other ground, the plaintiffs insist that the only purpose of a stipulation for notice to the company, in case of further insurance, is to inform them of any insurance beyond the $8,000 of which notice was given in the application, being either then true, or intended to be, and in fact soon after was made true; and, therefore, if no insurance was subsequently made beyond that of $8,000, the obligation to give notice of it did not apply.
The court are of opinion that this stipulation will not bear this construction. The two stipulations relate to distinct subjects, clearly defined. The first is, that of the assured having already any other insurance; a past transaction, a subsisting fact, true or otherwise. Was there any insurance other than this ? The other was hypothetical, to take effect if the assured should thereafter make any other insurance. This, like the preceding clause, means insurance other than the present. But should it be construed to mean, other than this and the preceding insurance, the policies made subsequently at the Trenton and Lafayette offices must be other than either of these, and, therefore, the stipulation was, it should be notified. Besides; insurance at the Trenton and Lafayette offices, though for the same amount, must be other than insurance at the .¿Etna and Conway Mutual offices. The construction which we are asked to put on this unqualified stipulation, that any insurance hereafter made shall avoid the policy, if *150not notified, must be held to mean any insurance exceeding $8,000; thereby wholly changing its character and legal effect. When the terms and stipulations in a contract are plain and clear, we are bound to follow the terms, as the only authentic expression of the intentions of the parties ; and in such case there is no room for exposition. It may be that the main purpose of such notice was intended to be, that the company might know what other insurances would be contributory in case of loss. But this may not have been the only purpose. Others, at least, may be supposed; such as having the best and most satisfactory evidence before them, and on their own books or files, of the whole amount at risk on the same subject at the same time. There is a provision in the policy that the company may, on certain notice given, return a proportion of the premium, and rescind the contract. Notice of all insurances may be necessary, to enable them satisfactorily to exercise this right. But, as already said, whatever may have been the purpose, here was the express stipulation ; and to imagine a supposed purpose, and qualify the stipulation so as to give it effect or not, as it would subserve that purpose, would be to ingraft an exception on the contract which the parties have not inserted, and make that conditional which they have made absolute. Exceptions overruled.